 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ORLANDO ACOSTA VALDOVINOS,                        Case No. 1:17-cv-1591-AWI-JDP (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT COURT DENY PETITION FOR WRIT
13           v.                                         OF HABEAS CORPUS
14    JOHN SUTTON,                                      ECF No. 1
15                       Respondent.                    OBJECTIONS DUE IN 14 DAYS
16

17          Petitioner Orlando Acosta Valdovinos, a state prisoner without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254. This case requires us to decide whether the jury had

19   enough evidence to find that petitioner caused great bodily injury when he shot a police officer.

20   Petitioner’s bullet passed through the officer’s left shoulder, tore muscle tissues, and exited the

21   body. The bullet hit no bone, and other than a dosage of morphine at the scene of the shooting,

22   the officer took no pain medicine. Because a reasonable jurist could find enough evidence to

23   support the jury’s finding of great bodily injury, we recommend that the court deny the petition.

24   I.     Background

25          Petitioner threatened to kill his wife after allegedly finding pornography on her cellphone.

26   Someone called the police, and when officers arrived, petitioner fired a pistol three times, hitting

27   an officer in the shoulder. The jury found petitioner guilty of one count of attempted murder of a

28   peace officer, one count of assaulting a peace officer with a firearm, and one count of making a
 1   criminal threat. See Cal. Pen. Code §§ 187(a), 245(d)(1), 422, 664. For the attempted murder

 2   and assault convictions, the jury also found that petitioner had intentionally discharged a firearm

 3   and caused great bodily injury to the victim. See § 12022.53(d). For the attempted murder

 4   conviction, the state trial court sentenced petitioner to life in prison with the possibility of parole

 5   after seven years, plus twenty-five years to life for discharging a firearm and causing great bodily

 6   injury. For the criminal threat conviction, the court sentenced petitioner to three years plus four

 7   years in prison. The court stayed execution of punishment on the assault conviction.

 8           We set forth below the facts of the underlying offenses, as stated by the California Court

 9   of Appeal, Fifth District (“Court of Appeal”). A presumption of correctness applies to these

10   facts. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11 (9th Cir. 2015).

11                   I. Prosecution’s case-in-chief
12                   On December 21, 2014, at or around 4:00 a.m., defendant and his
                     wife Yolanda Rosales returned to their apartment in Arvin. They
13                   had been drinking beer with friends and were intoxicated.
                     Approximately two hours after she fell asleep, Rosales was
14                   awakened by defendant. He was simultaneously holding her cell
                     phone and pointing a gun at her. Defendant told Rosales he found
15                   “[p]orn stuff” on her phone, called her a “bitch,” and stated she was
                     “gonna die right now.” Rosales screamed. Defendant remarked,
16                   “Just watch, you bitch, and stop yelling, ‘cause they’re going to call
                     the cops . . . .” He also indicated he would “confront” the police if
17                   they showed up.
18                   At trial, Rosales testified defendant did not expressly say the word
                     “confront” and she “wasn’t using his [exact] words.” When the
19                   court asked her what she meant by “confront,” Rosales replied,
                     “That [defendant] was going to talk to them. . . . Like he was gonna
20                   go open the door.”
21                   Officers Jeffrey Packebush and Brett Barker arrived at the
                     apartment at or around 6:05 a.m. in response to a noise disturbance
22                   call. Rosales answered Packebush’s knock on the door and said,
                     “Take him, take him.” She “was crying” and her face “was very
23                   red.” Packebush encountered defendant, who was in the hallway of
                     the apartment. Defendant concealed his right hand behind his back.
24                   Packebush ordered him to show both hands, but he did not comply.
                     When Packebush grasped defendant’s left wrist, defendant
25                   produced a black semiautomatic pistol from behind his back. He
                     pointed the weapon at Packebush’s head. Packebush “slapped the
26                   pistol away [from his face] with the back of [his] left hand” “to the
                     left” and “moved [his] head to the right.” Defendant fired and a
27                   bullet struck Packebush’s left shoulder, which caused a
                     “significant[]” “burning sensation” and loss of blood. Defendant
28                   fired additional shots before he was eventually disarmed and

                                                        2
 1                 subdued.

 2                 Paramedics treated Packebush at the scene. The wound was
                   “through-and-through”: the bullet “entered and exited through [the]
 3                 body,” “tear [ing] . . . muscle tissue,” but “[d]idn’t hit any bones.”
                   Packebush was given a dose of morphine for the pain, which he
 4                 described as “moderate[].” He did not receive any stitches.
                   Thereafter, he experienced bruising, swelling, and sensitivity to
 5                 touch, but the residual pain “did not linger for very much at all.”

 6                 At trial, Packebush testified he was prescribed pain medication for
                   his injury. However, he refused to take it because “[his] father was
 7                 an addict” and “[he]’d rather tolerate a little bit of pain than use
                   painkillers.” Packebush’s left shoulder was no longer “[at] 100
 8                 percent,” which adversely affected his ability to participate in
                   contact sports. As a result, he stopped playing football
 9                 permanently. Before the injury, Packebush played in a semi-
                   professional football league for approximately seven years.
10
                   II. Defense’s case-in-chief
11
                   Defendant confirmed he and Rosales had been drinking beer with
12                 friends prior to the incident. He had also smoked crystal
                   methamphetamine. After defendant and Rosales returned to their
13                 apartment, they went to bed. However, defendant could not fall
                   asleep. He then ingested more methamphetamine. Due to the
14                 drugs, defendant became distrustful of Rosales and “thought that
                   she was hiding something from [him].” He checked her phone,
15                 found “[p]ornographic pages” and concluded she “was cheating on
                   [him].” Defendant woke up Rosales and an argument ensued. He
16                 denied threatening to kill her. As the pair continued to bicker,
                   defendant retrieved his firearm. He testified he was going to his job
17                 at a cherry tree ranch and needed his gun because “[he] ha[d] some
                   personal problems” and the worksite was “an isolated place.”
18
                   Before defendant could leave the apartment, he heard a knock on
19                 the door. He hid the gun behind his back as Rosales was opening
                   the door. Defendant saw Packebush and decided he wanted the
20                 officer “to fire at [him].” He pointed the gun at Packebush when
                   the latter stood about two feet away. When Packebush swatted
21                 defendant’s hand, the gun accidentally discharged. Defendant did
                   not remember pulling the trigger. He did not intend to pull the
22                 trigger or kill Packebush.

23   People v. Valdovinos, No. F072041, 2017 WL 2793857, at *2 (Cal. Ct. App. June 28, 2017).

24   II.    Discussion

25          A federal court may grant habeas relief when a petitioner shows that his custody violates

26   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75

27   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

28   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See § 2254; Harrington v.


                                                     3
 1   Richter, 562 U.S. 86, 97 (2011); Woodford v. Garceau, 538 U.S. 202, 206-08 (2003). To decide a

 2   Section 2254 petition, a federal court examines the decision of the last state court that issued a

 3   reasoned opinion on petitioner’s habeas claims. See Wilson v. Sellers, 138 S. Ct. 1188, 1192

 4   (2018).

 5             When a state court has adjudicated a petitioner’s claims on the merits, a federal court

 6   reviews the state court’s decision under the deferential standard of Section 2254(d).

 7   Section 2254(d) precludes a federal court from granting habeas relief unless a state court’s

 8   decision is (1) contrary to clearly established federal law, (2) a result of an unreasonable

 9   application of such law, or (3) based on an unreasonable determination of facts. See § 2254(d);

10   Murray v. Schriro, 882 F.3d 778, 801 (9th Cir. 2018). A state court’s decision is contrary to

11   clearly established federal law if it reaches a conclusion “opposite to” a holding of the United

12   States Supreme Court or a conclusion that differs from the Supreme Court’s precedent on

13   “materially indistinguishable facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th Cir. 2014) (citation

14   omitted). The state court’s decision unreasonably applies clearly established federal law when

15   the decision has “no reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188 (2011). An

16   unreasonable determination of facts occurs when a federal court is “convinced that an appellate

17   panel, applying the normal standards of appellate review, could not reasonably conclude that the

18   finding is supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir. 2016). A

19   federal habeas court has an obligation to consider arguments or theories that “could have

20   supported a state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018)
21   (quoting Richter, 562 U.S. at 102). On all issues decided on the merits, the petitioner must show

22   that the state court’s decision is “so lacking in justification that there was an error well understood

23   and comprehended in existing law beyond any possibility for fairminded disagreement.” Richter,

24   562 U.S. at 103.

25             Even when a state court does not explicitly address a petitioner’s claims on the merits, a

26   Section 2254 petitioner must satisfy a demanding standard to obtain habeas relief. When a state
27   court gives no reason for denying a petitioner’s habeas claim, a rebuttable presumption arises that

28   the state court adjudicated the claim on the merits under Section 2254(d). See Richter, 562 U.S.


                                                        4
 1   at 99. And a federal habeas court’s obligation to consider arguments or theories that could

 2   support a state court’s decision extends to state-court decisions that offer no reasoning at all. See

 3   Sexton, 138 S. Ct. at 2557.

 4           If a state court denies a petitioner’s habeas claim solely on a procedural ground, then

 5   Section 2254(d)’s deferential standard does not apply, see Visciotti v. Martel, 862 F.3d 749, 760

 6   (9th Cir. 2016), but the petitioner faces another hurdle: if the state court’s decision relies on a

 7   state procedural rule that is “firmly established and regularly followed,” the petitioner has

 8   procedurally defaulted on his claim and cannot pursue habeas relief in federal court unless he

 9   shows that the federal court should excuse his procedural default. See Johnson v. Lee, 136 S. Ct.

10   1802, 1804 (2016); accord Runningeagle v. Ryan, 825 F.3d 970, 978-79 (9th Cir. 2016). If the

11   petitioner has not pursued his habeas claim in state court at all, the claim is subject to dismissal

12   for failure to exhaust state-court remedies. See Murray, 882 F.3d at 807.

13           If obtaining habeas relief under Section 2254 is difficult, “that is because it was meant to

14   be.” Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review “disturbs

15   the State’s significant interest in repose for concluded litigation, denies society the right to punish

16   some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

17   of federal judicial authority.” Id. at 103 (citation omitted). Our habeas review authority serves as

18   a “guard against extreme malfunctions in the state criminal justice systems, not a substitute for

19   ordinary error correction through appeal.” Id. at 102-03 (emphasis added).

20           Here, petitioner raises four habeas claims: (1) the jury had insufficient evidence that
21   petitioner caused great bodily injury; (2) the state trial court erred by failing to give the jury a

22   proper instruction on the definition of great bodily injury; (3) the prosecutor committed

23   misconduct during closing argument by misstating certain evidence; and (4) the cumulative effect

24   of the alleged errors warrants habeas relief. The Court of Appeal rejected these claims on the

25   merits. The California Supreme Court summarily denied review.

26           a. Insufficient Evidence
27           During an encounter with Jeffrey Packebush, a police officer, petitioner fired at least three

28   rounds. Only one hit Packebush. The bullet entered Packebush’s body through his left shoulder,


                                                        5
 1   tore muscle tissues, and exited through the back of his left shoulder. The bullet hit no bone.

 2   Packebush bled and felt some burning sensation. A paramedic administered a dosage of

 3   morphine at the scene of the shooting, but Packebush took no pain medicine afterward. On direct

 4   appeal, petitioner argued that the jury had insufficient evidence of great bodily injury. The Court

 5   of Appeal disagreed, explaining that the evidence supported the jury’s finding under California

 6   law. The state court did not unreasonably reject petitioner’s claim of insufficient evidence.1

 7          Under the Fourteenth Amendment’s Due Process Clause, no person can suffer a criminal

 8   conviction “except upon sufficient proof—defined as evidence necessary to convince a trier of

 9   fact beyond a reasonable doubt of the existence of every element of the offense.” Jackson v.

10   Virginia, 443 U.S. 307, 316 (1979). In the context of sentence enhancements, other than a prior

11   conviction, “any fact that increases the penalty for a crime beyond the prescribed statutory

12   maximum” or “increases the mandatory minimum sentence” is “an element that must be

13   submitted to the jury and proved beyond a reasonable doubt.” Johnson v. Montgomery, 899 F.3d

14   1052, 1056 (9th Cir. 2018); accord Alleyne v. United States, 570 U.S. 99, 102 (2013).

15   Petitioner’s sentence for attempted murder of a peace officer, life in prison with the possibility of

16   parole after seven years, was enhanced by twenty-five years to life by the jury’s great-bodily-

17   injury finding. See Valdovinos, 2017 WL 2793857, at *1; Cal. Penal Code §§ 664(e)-(f),

18   12022.53(d). We therefore consider petitioner’s great-bodily-injury enhancement as an essential

19   element and apply the standards set forth in Jackson v. Virginia, 443 U.S. at 316, to his habeas

20
     1
       We have some doubt whether this claim presents an evidentiary issue. The parties agree on
21   what the evidence proved: petitioner shot a police officer at close range, causing the extent of the
22   bodily injury elaborated on above. The parties instead dispute the legal significance of the
     agreed-upon facts: whether Packebush’s injury constituted great bodily injury under California
23   law. It appears to us that petitioner cannot prevail because California law determined what
     constituted great bodily injury, and an error of state law ordinarily does not warrant federal
24   habeas relief. See Coleman v. Johnson, 566 U.S. 650, 655 (2012) (noting that identifying
     “substantive elements” of an offense is a matter of state law while deciding whether the
25   “minimum amount of evidence” supported the conviction is a question of federal law); Bradshaw
26   v. Richey, 546 U.S. 74, 76 (2005) (noting that a state court’s interpretation of state law, including
     one announced on direct appeal of the challenged conviction, binds the federal court on habeas
27   review). In any event, this distinction is not dispositive here because petitioner cannot prevail
     even if we construe his claim as an evidentiary one, given the deferential standards governing the
28   claim.

                                                       6
 1   claim of insufficient evidence. See Jackio v. Pfeiffer, No. 2:16-cv-2812 WBS GGH, 2019 WL

 2   130332, at *15 (E.D. Cal. Jan. 8, 2019) (applying Jackson framework to insufficient evidence

 3   claim involving California’s great-bodily-injury enhancement under California Penal Code

 4   Section 12022.53(d)); White v. Foulk, No. 2:14-cv-845, 2016 WL 492794, at *11 (E.D. Cal. Feb.

 5   9, 2016) (same).

 6          A habeas petitioner challenging the sufficiency of evidence under Jackson must overcome

 7   “two layers of judicial deference.” See Coleman v. Johnson, 566 U.S. 650, 651 (2012). On direct

 8   appeal, the appellate court decides “whether, after viewing the evidence in the light most

 9   favorable to the prosecution, any rational trier of fact could have found the essential elements of

10   the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319 (emphasis in original). On

11   habeas review, the AEDPA’s deferential standard applies, and a federal court may “overturn a

12   state court decision rejecting a sufficiency of the evidence challenge . . . only if the state court

13   decision was ‘objectively unreasonable’” under the AEDPA. Coleman, 566 U.S. at 651 (quoting

14   Cavazos v. Smith, 565 U.S. 1, 2 (2011)). “Because rational people can sometimes disagree, the

15   inevitable consequence of [the AEDPA standard] is that judges will sometimes encounter

16   convictions that they believe to be mistaken, but that they must nonetheless uphold.” Cavazos,

17   565 U.S. at 2.

18          Applying the doubly deferential standard, the federal habeas court examines state law to

19   identify the substantive elements of the offense and turns to the federal question whether the state

20   court’s decision was “objectively unreasonable” in finding sufficient evidence. Johnson, 899
21   F.3d at 1056. Under the California Penal Code, the term “great bodily injury” means any

22   “significant or substantial physical injury.” Cal. Penal Code § 12022.7(f); accord People v.

23   Cross, 45 Cal. 4th 58, 63 (2008). Great bodily injury “is commonly established by evidence of

24   the severity of the victim’s physical injury, the resulting pain, or the medical care required to treat

25   or repair the injury.” Cross, 45 Cal. 4th at 66. The victim need not suffer prolonged bodily

26   injury, id. at 64, or loss of bodily function, People v. Escobar, 3 Cal. 4th 740, 750 (1992). The
27   injury “need not meet any particular standard for severity or duration.” People v. Le, 137 Cal.

28   App. 4th 54, 59 (2006). Instead, “whether a victim has suffered physical harm amounting to great


                                                        7
 1   bodily injury is . . . a factual inquiry to be resolved by the jury.” Cross, 45 Cal. 4th at 64.

 2   Because a “fine line can divide an injury from being significant or substantial from an injury that

 3   does not quite meet the description . . . [w]here to draw that line is for the jury to decide.” Id. at

 4   64.

 5          Here, the Court of Appeal did not unreasonably conclude that there was enough evidence

 6   of great bodily injury. Packebush testified that petitioner had shot him in the left shoulder at

 7   close range—about six to seven inches. RT 3:393.2 The bullet pierced Packebush’s body, tearing

 8   muscle tissue. RT 3:403-11, 415-18. Packebush bled and felt a burning sensation. RT 3:394,

 9   415, 446-47. The medic who arrived at the scene treated Packebush with morphine. RT 3:447.

10   Packebush could no longer play football, a contact sport he had played for about seven years.

11   RT 3:448. This was enough to show that petitioner caused great bodily injury. See People v.

12   Lopez, 176 Cal. App. 3d 460, 462-65 (Cal. Ct. App. 1986) (finding great bodily injury after a

13   gunshot victim felt “fire” when the bullet entered and exited her thigh).

14          Petitioner contends otherwise. He argues that the evidence could not show great bodily

15   injury for nine reasons:

16          1.      The bullet entered and exited Packebush’s body without hitting any bone.

17          2.      The shooting caused small entry and exit wounds.

18          3.      Other than morphine, Packebush took no pain medicine.

19          4.      Packebush had swelling, bruising, and sensitivity to touch that lasted briefly.

20          5.      The wound required no follow-up treatment other than checking for infection.
21          6.      Packebush’s wound did not get infected.

22          7.      Packebush could walk, stand, and sit unassisted.

23          8.      The pain subsided to a moderate level after Packebush received morphine.

24          9.      Packebush’s wound required no hospitalization.

25   ECF No. 1 at 8-9. Petitioner cites no authority to support his view that a finding of great bodily

26   injury required proof of any of the foregoing. A reasonable jurist could find that the evidence—a
27
     2
       All “RT” citations refer to the reporter’s transcript. All “CT” citations refer to the clerk’s
28   transcript. See ECF No. 12.

                                                        8
 1   man being shot at close range and having a bullet pass through his body—supported the jury’s

 2   finding of great bodily injury. The court should decline to grant habeas relief on petitioner’s

 3   claim of insufficient evidence.

 4          b. Jury Instruction

 5          Before closing arguments, petitioner asked the trial court to give “more concrete guidance

 6   to the jury” on the definition of “great bodily injury.” CT 1:167. Petitioner proposed the

 7   following instruction:

 8                  Great bodily injury includes, but is not limited to, the following:
                    loss of consciousness; concussion; bone fracture; protracted loss or
 9                  impairment of function of any bodily member or organ; a wound
                    requiring extensive suturing; and serious disfigurement.
10
     CT 1:166.3 The trial court declined to provide petitioner’s proposed instruction and instead gave
11
     these pattern jury instructions:
12
                    Great bodily injury means significant or substantial physical injury.
13                  It is an injury that is greater than minor or moderate harm.
14                  Words and phrases not specifically defined in these instructions are
                    to be applied using their ordinary, everyday meanings.
15

16   CT 1:195-96, 226; Judicial Council of Cal. Crim. Jury Instrs. 200, 3149 (CALCRIM Nos. 200,

17   3149). On direct appeal, petitioner argued that the trial court confused the jury by failing to give

18   a proper instruction on the meaning of great bodily injury. The Court of Appeal disagreed,

19   stating that the trial court’s jury instructions comported with the law and that the trial court had no

20   obligation to instruct the jury on the meaning of terms in common usage. See Valdovinos, 2017
21   WL 2793857, at *6.

22          Petitioner cannot prevail on this claim fails for two reasons. First, petitioner identifies no

23   holding from the Supreme Court that supports his claim. Although petitioner states that the

24   alleged instructional error violated his right to a jury trial and due process, ECF No. 1 at 14, we

25   may not frame the Supreme Court’s “precedents at such a high level of generality.” Lopez v.

26
27   3
      This instruction tracked the statutory definition for “serious bodily injury” in the context of
     battery, except that petitioner replaced the terms “serious bodily injury” with the terms “great
28   bodily injury.” See California Penal Code § 243(f)(4).

                                                       9
 1   Smith, 574 U.S. 1, 4 (2014) (citation omitted). Only Supreme Court precedent addressing the

 2   “specific question presented by this case” can create a clearly established rule of federal law, id.,

 3   and petitioner has identified none.

 4          Second, any error was harmless. The standard from Brecht v. Abrahamson, 507 U.S. 619

 5   (1993), governs our harmless-error inquiry. See Dixon v. Williams, 750 F.3d 1027, 1034 (9th Cir.

 6   2014) (per curiam). Under Brecht, a petitioner can obtain federal habeas relief only if “the error

 7   had substantial and injurious effect or influence in determining the jury’s verdict.” 507 U.S. at

 8   637. To satisfy this standard, the court must have “grave doubt” as to the outcome, meaning that

 9   “in the judge’s mind, the matter is so evenly balanced that he feels himself in virtual equipoise as

10   to the harmlessness of the error.” See O’Neal v. McAninch, 513 U.S. 432, 435 (1995).

11          Here, the record does not raise such grave doubt. Petitioner’s proposed jury instruction

12   included the language, “Great bodily injury includes, but is not limited to, the following: bone

13   fracture; protracted loss or impairment of function of any bodily member or organ . . . .”

14   CT 1:166 (emphasis added). Because the proposed instruction stated that great bodily injury was

15   not limited to the various examples listed, a jury following the instruction would not have

16   declined to find great bodily injury simply because Packebush had not suffered one of the listed

17   examples of great bodily injuries.

18          We also address here an ancillary issue raised by petitioner. During the deliberation, the

19   jury asked the trial court for clarification on the definition of great bodily injury. CT 1:296. The

20   trial court responded that the jury should consult CALCRIM Nos. 200 and 3149, the instructions
21   discussed above, with the added emphasis that the words and phrases not defined carry “ordinary,

22   everyday meanings.” RT 4:767-68. At trial, petitioner did not object to the court’s response or

23   propose an alternative response. He now argues that: (1) the jury needed more guidance and

24   (2) the jury’s request for clarification shows that the trial court’s jurisdictional error was not

25   harmless. ECF No. 1 at 15.4 We reject both arguments. First, we have found no authority under

26
27   4
      Petitioner does not identify the trial court’s response as a basis for habeas relief; he instead
     discusses the trial court’s response as part of his claim that the trial court erred in failing to
28   provide a more specific jury instruction.

                                                        10
 1   state or federal law that required the trial court to provide any more clarification; the trial court’s

 2   response tracked the pertinent state law, as the Court of Appeal explained. See Valdovinos, 2017

 3   WL 2793857, at *6. The jury asked a question; the trial court answered correctly.

 4          Second, the fact that the jury asked for clarification does not raise grave doubt that

 5   undermines our confidence in the trial’s outcome. Petitioner shot Packebush at close range,

 6   causing a bullet to pierce his body, and the court asked the jury to use the ordinary meaning of

 7   “great bodily injury” to decide whether the injury met the standard; this was not a hard call.

 8   Courts routinely require jurors to decide issues without giving concrete definitions of legal terms,

 9   allowing the jurors to decide matters case-by-case. It appears that the court purposefully—and

10   not erroneously—declined to provide a concrete definition of great bodily injury, and we cannot

11   conclude that the jury decided the issue in a way unintended by California law.

12          In sum, petitioner’s second habeas claim is not cognizable, given the lack of Supreme

13   Court precedent applicable here. Despite the lack of analytical framework, we have considered

14   whether the alleged violation of federal law mattered. We conclude that it did not. The court

15   should decline to grant habeas relief on this claim.

16          c. Prosecutorial Misconduct

17          At trial, petitioner’s wife, Yolanda Rosales, testified that petitioner said he would

18   “confront” the police officers if they showed up. RT 3:352. The prosecutor offered this

19   statement by petitioner as circumstantial evidence that petitioner intended to kill Packebush. But

20   the prosecutor misstated the evidence at closing by stating that petitioner said he would kill the
21   police officers:

22                  So let’s look at the circumstantial evidence in support of the theory
                    that this defendant intended to kill this victim. Well, let’s start off
23                  with perhaps the most effective piece of evidence that we have. He
                    said he was going to confront the cops. He was gonna shoot it out
24                  with the cops. I hope the cops don’t come here. That’s what he
                    told Yolanda Rosales. . . .
25
                    And he told her I’m gonna confront the cops if they show up. And
26                  she wanted the cops to show up. She was yelling so loud so that
                    someone would call the cops. . . .
27
                    When you saw the officers, when Yolanda opened the door, you
28                  could have walked back to the bedroom, put the gun away. Why

                                                        11
 1                  wouldn’t you do that? Because you had an intent to kill the
                    officers. You wanted to settle the score.
 2
                    You know what, I told you not to call the officers. If they show up
 3                  here, I’ll kill them. She didn’t call them, but someone else called
                    them for her, and he did the very act that he said he would do. . . .
 4
                    Now, he thought someone had called the cops. . . . [W]hy would
 5                  you mention that to Yolanda? Why would you say if the cops show
                    up I’m going to kill them? I’m going to—pardon me. He didn’t say
 6                  kill them.

 7                  I’m going to shoot it out with them. I’m going to confront them.
                    Why would he say that? Because he thought there was a good
 8                  chance because she was yelling so loud. . . .

 9                  Did he pull the trigger of his own accord? Did he want to pull the
                    trigger. Was that his intention?
10
                    And we would argue that by telling Yolanda that he did want to
11                  confront the cops and that he was going to shoot it out with them,
                    he did.
12
     RT 4:627-36 (emphasis added). On direct appeal, petitioner argued that the prosecutor committed
13
     misconduct by mischaracterizing evidence. The Court of Appeal concluded the prosecutor did
14
     not commit misconduct, explaining that petitioner’s statement supported the inference that he had
15
     the intent to kill the police. See Valdovinos, 2017 WL 2793857, at *7. Petitioner challenged the
16
     prosecutor’s misstatement of the evidence—not what inference could be fairly drawn from
17
     petitioner’s statement—but we need not decide whether the state court correctly characterized the
18
     issue because the misstatement of the evidence was harmless under the Brecht standard for two
19
     reasons.
20
            First, the prosecutor’s mistake does not raise grave doubt as to the outcome because the
21
     jury was unlikely to rely on the prosecutor’s misstatement. The prosecutor admitted his mistake
22
     and clarified that petitioner said he would confront—not kill—the police. RT 4:635. The court
23
     also instructed the jury that the attorneys’ arguments at closing are not evidence. CT 1:202. The
24
     jury, having heard the testimony of witnesses before closing, could infer that the prosecutor had
25
     made a mistake and give no weight to his misstatement of the evidence.
26
            Second, the government had enough evidence of petitioner’s intent to kill. Packebush
27
     testified that petitioner had aimed the pistol at his head—between the eyes—before he knocked
28


                                                      12
 1   the pistol away. See RT 3:393. Although petitioner argued that he pulled the trigger by accident,

 2   he fired the gun three times, according to his wife’s testimony. RT 3:367. The jury could find

 3   that petitioner had the intent to kill. Because the prosecutor’s mischaracterization of petitioner’s

 4   statement does not raise grave doubt, the court should decline to grant habeas relief on

 5   petitioner’s claim of prosecutor misconduct.

 6          d. Cumulative Effect of Errors

 7          Petitioner states that the cumulative effect of alleged errors warrants habeas relief. See

 8   ECF No. 1 at 23-24. He does not develop his argument, and we decline to do so on behalf of

 9   petitioner. See Pliler v. Ford, 542 U.S. 225, 226 (2004) (noting that judges, “impartial

10   decisionmakers,” may not give legal advice to pro se litigants). No other claim remains. We

11   recommend that the court deny the petition in its entirety.

12   III.   Certificate of Appealability
13          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

14   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

15   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

16   requires a district court to issue or deny a certificate of appealability when entering a final order

17   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

18   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

19   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

20   standard requires the petitioner to show that “jurists of reason could disagree with the district
21   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

22   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

23   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

24          Here, petitioner has not made a substantial showing of the denial of a constitutional right.

25   Thus, the court should decline to issue a certificate of appealability.

26   IV.    Findings and Recommendations
27          We recommend that the court deny the petition for a writ of habeas corpus, ECF No. 1,

28   and decline to issue a certificate of appealability.


                                                        13
 1            These findings and recommendations are submitted to the U.S. District Court Judge

 2   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

 3   Practice for the United States District Court, Eastern District of California. Within fourteen days

 4   of the service of the findings and recommendations, petitioner may file written objections to the

 5   findings and recommendations with the court and serve a copy on all parties. That document

 6   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

 7   District Judge will then review the findings and recommendations under 28 U.S.C.

 8   § 636(b)(1)(C).

 9
     IT IS SO ORDERED.
10

11
     Dated:      May 13, 2019
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15            No. 202
16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     14
